BELCHER, Commissioner.
Appellant was convicted for the offense of selling flavoring extract for beverage purposes, knowing that the purchaser intended to use the same for beverage purposes, and his punishment was assessed at six months in jail.
The complaint and information, as well as all matters of procedure, appear regular. The record is before us without a statement of facts or bills of exception, in the absence of which nothing is presented for review.
The judgment of the trial court is affirmed. •
Opinion approved by the Court